DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election without traverse of Invention I (Claims 1-7 and 15-20) in the reply filed on January 05, 2022 is acknowledged.
Claims 8-14 have been cancelled by the Applicant and therefore will not be considered pursuant to 37 CFR 1.142(b) as Claims 8-14 were drawn to a nonelected invention, there being no allowable generic or linking claim.
Accordingly, Claim 1-7 and 15-20 are pending in the application with an action on the merits to follow regarding claims 1-7 and 15-20.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "securing member" in claim 1, 3-4, 6, 15, 17, 18, and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider US 20170265593 in view of Liu US 20030041478.
Regarding Independent Claim 1, Schneider discloses an article of footwear (Figs. 1-8A), comprising: a midsole (¶0086; Fig. 7, #710); an upper secured with respect to the midsole (Fig. 6D, #70); a lace extending across the upper (Fig. 8A shows lace #131 extending across the upper); and a motorized lacing system (Fig. 1, #1; ¶0002) positioned within the midsole (Fig. 1), configured to engage with the lace to increase and decrease tension on the lace (¶0054, ¶0067), the motorized lacing system comprising: a motor (Fig. 2C, #145); and a spool (Fig. 2A, #130), coupled to the motor configured to spool and unspool the lace based on an operation of the motor (¶0062-0063). 
In a different embodiment, Schneider discloses a lace having a securing member (It is noted “securing member” is being interpreted under 35 USC 112(f) and in Applicant’s Specification ¶0022 that, “the securing members 312, 314, 316 are knots tied in the lace 310 or are distinct pieces attached or otherwise secured to the lace 310, such as spheres or other shapes made of metal, rubber, fabric, and the like that may be glued to, crimped around, or otherwise secured to the lace 310.” Schneider Annotated 9; ¶0088 teaches, “a lace cable with ferrules and a spool with a lace groove that include recesses to receive the ferrules” which is at least a functional equivalent of Applicant’s “securing member”), a first segment of the lace having a first apparent length (Schneider Annotated Fig. 9) and a second segment of the lace (Schneider Annotated Fig. 9), separated from the first segment by the securing member (Schneider Annotated Fig. 9), having a second apparent length (Schneider Annotated Fig. 9), the spool having a plurality of notches (Schneider Annotated Fig. 9; ¶0088), each of the plurality of notches configured to seat the securing member (Fig. 9; ¶0088), wherein the first apparent length and the second apparent length is adjustable (Abstract). 
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the invention of Schneider such that a lace would have at least two securing members and allow for limited but various lengths of the sections of lace before or after the securing members (depending on which securement member is placed in which notch) so that the laces would allow for flexible customization of the length of lace at the retail level for the customer while saving material costs at the 
The modified shoe of Schneider does not expressly disclose wherein the first apparent length and the second apparent length is adjustable based on which of the plurality of notches the securing member is seated in.
Liu teaches an article of footwear with an adjustable lacing device wherein wherein a first apparent length (Figs. 4-5, left side #11) and a second apparent length (Figs. 4-5, right side #11) is adjustable based on which of a plurality of notches (Fig. 4, #23; ¶0021-¶0022) a securing member (Figs. 4-5, knot #111; ¶0021-0022) is seated in (¶0021-0022).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the invention of Schneider with that of Liu such that the securing member would be a knot so the user could quickly adjust the distances between lengths of lace, and the lace lengths would be adjustable based on which notch the knot is in so that once the knot is placed in the correct notch the user would rarely need to readjust the fit of the shoe, thereby decreasing the time it would take to secure the shoe to the foot during each use.
Examiner notes that italicized limitations in the Prior Art rejections are functional and do not positively recite a structural limitation, but instead require the ability of the structure to perform and/or function. As the Prior Art of Schneider discloses the structure of the motorized lacing engine, there would be a reasonable expectation for the motorized lacing engine to perform such functions as explained after each functional limitation.
Regarding Claim 2, the modified footwear of Schneider discloses the article of footwear of claim 1, wherein the spool is circular (Fig. 2A, #130) and forms a channel (Fig. 2A, #132) across a diameter of the spool (Fig. 2A), wherein the plurality of notches extend across along the channel (Fig. 9).  
Regarding Claim 3, the modified footwear of Schneider discloses the article of footwear of claim 2, wherein the securing member is configured to be shifted from a first one of the plurality of notches to a second one of the plurality of notches to change the first and second apparent lengths of the lace (Lui Figs. 4-5; ¶0021-0022).  
Regarding Claim 4, the modified footwear of Schneider discloses the article of footwear of claim 3, further comprising a loop (Fig. 8A, shows loops on shoe #800), secured to the upper (¶0093), through which the lace is threaded (¶0093), configured to apply a lateral force on the lace (¶0093) to shift the securing member from the first one of the plurality of notches to the second one of the plurality of notches (Liu Figs. 4-5; ¶0021-0022).  
Regarding Claim 5, the modified footwear of Schneider discloses the article of footwear of claim 4, wherein the loop is configured to apply the force upon being tugged by a user in a direction orthogonal to a run of the lace (Figs. 6D and 8A; ¶0085, ¶0093-0094).  
Regarding Claim 6, the modified footwear of Schneider discloses the article of footwear of claim 1, wherein the securing member is one of a plurality of securing members (Schneider Annotated Fig. 9), wherein the plurality of securing members are configured to be seated in the plurality of notches (Liu Figs. 4-5; ¶0021-0022), and 
Regarding Claim 7, the modified footwear of Schneider discloses the article of footwear of claim 1, wherein the securing member is a knot in the lace (Liu Figs. 4-5, #111).  
Regarding Independent Claim 15, Schneider discloses a motorized lacing system (Fig. 1, #1), comprising: a lace (Fig. 2F, #131) having a securing member, a first segment of the lace having a first apparent length (Schneider Annotated Fig. 9) and a second segment of the lace (Schneider Annotated Fig. 9), separated from the first segment by the securing member (Schneider Annotated Fig. 9), having a second apparent length (Schneider Annotated Fig. 9); a motor (Fig. 2C, #145); and a spool (Fig. 2A, #130), coupled to the motor (Fig. 2C; ¶0062-0063), configured to spool and unspool the lace based on an operation of the motor to increase and decrease tension on the lace (¶0062-0063).
In a different embodiment, Schneider discloses the lace (Fig. 2F, #131) having a securing member (It is noted “securing member” is being interpreted under 35 USC 112(f) and in Applicant’s Specification ¶0022 that, “the securing members 312, 314, 316 are knots tied in the lace 310 or are distinct pieces attached or otherwise secured to the lace 310, such as spheres or other shapes made of metal, rubber, fabric, and the like that may be glued to, crimped around, or otherwise secured to the lace 310.” Schneider Annotated 9; ¶0088 teaches, “a lace cable with ferrules and a spool with a lace groove that include recesses to receive the ferrules” which is at least a functional equivalent of Applicant’s “securing member”), a first segment of the lace having a first apparent 
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the invention of Schneider such that a lace would have at least two securing members and allow for limited but various lengths of the sections of lace before or after the securing members (depending on which securement member is placed in which notch) so that the laces would allow for flexible customization of the length of lace at the retail level for the customer while saving material costs at the manufacturing level as there would be no need to produce extra lengths of lace on each shoe to achieve the correct fit on the wearer.
The modified shoe of Schneider does not expressly disclose wherein the first apparent length and the second apparent length is adjustable based on which of the plurality of notches the securing member is seated in.
Liu teaches an article of footwear with an adjustable lacing device wherein wherein a first apparent length (Figs. 4-5, left side #11) and a second apparent length (Figs. 4-5, right side #11) is adjustable based on which of a plurality of notches (Fig. 4, #23; ¶0021-¶0022) a securing member (Figs. 4-5, knot #111; ¶0021-0022) is seated in (¶0021-0022).

Regarding Claim 16, the modified footwear of Schneider discloses the motorized lacing system of claim 15, wherein the spool is circular (Fig. 2A, #130) and forms a channel (Fig. 2A, #132) across a diameter of the spool (Fig. 2A), wherein the plurality of notches extend across along the channel (Fig. 9).  
Regarding Claim 17, the modified footwear of Schneider discloses the motorized lacing system of claim 16, wherein the securing member is configured to be shifted from a first one of the plurality of notches to a second one of the plurality of notches to change the first and second apparent lengths of the lace (Lui Figs. 4-5; ¶0021-0022).
Regarding Claim 18, the modified footwear of Schneider discloses the motorized lacing system of claim 17, further comprising a loop (Fig. 8A, shows loops on shoe #800), secured to the upper (¶0093), through which the lace is threaded (¶0093), configured to apply a lateral force on the lace (¶0093) to shift the securing member from the first one of the plurality of notches to the second one of the plurality of notches (Lui Figs. 4-5; ¶0021-0022).  
Regarding Claim 19, the modified footwear of Schneider discloses the motorized lacing system of claim 18, wherein the loop is configured to apply the force upon being tugged by a user in a direction orthogonal to a run of the lace (Figs. 6D and 8A; ¶0085, ¶0093-0094).  
Regarding Claim 20, the modified footwear of Schneider discloses the motorized lacing system of claim 15, wherein the securing member is one of a plurality of securing members (Schneider Annotated Fig. 9), wherein the plurality of securing members are configured to be seated in the plurality of notches (Liu Figs. 4-5; ¶0021-0022), and wherein the first and second apparent lengths are defined by which of the plurality of securing members are seated in ones of the plurality of notches (Liu ¶0021-0022).

    PNG
    media_image1.png
    451
    683
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732